Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered October 9, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant was seen by one of the arresting officers with his pants pocket weighted down by an “L-shaped” object, which the arresting officer believed to be the outline of a gun. The arresting officer’s observation provided reasonable suspicion to believe that defendant was armed and dangerous, and justified the officer’s brief question and minimally intrusive patdown of defendant’s pants pocket (People v Prochilo, 41 NY2d 759, 762). We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, supra, at 761). Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.